IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                                                 United States Court of Appeals
                                                          Fifth Circuit
                             No. 05-20275             FILED
                         Conference Calendar
                                                  February 24, 2006

                                                Charles R. Fulbruge III
UNTIED STATES OF AMERICA,                               Clerk

                                     Plaintiff-Appellee,

versus

BRENDA CAROLINA BOCHE,
also known as Maria De Los Angeles Paz-Lopez,
also known as Brenda Pereles,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-381-ALL
                       -------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Brenda Carolina Boche was convicted, following a bench trial

on stipulated facts, of being illegally present in the United

States after deportation following an aggravated felony

conviction.    Boche was sentenced to a 55-month term of

imprisonment.

     For the first time on appeal, Boche challenges the

constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20275
                                -2-

felony and aggravated felony convictions as sentencing factors

rather than elements of the offense that must be found by a jury

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).     Boche

contends that her conviction should be reduced to one under

8 U.S.C. § 1326(a)(2) and the judgment reformed to reflect

conviction only under that provision.

     Boche’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Boche contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Boche

properly concedes that her argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but she raises it here

to preserve it for further review.

     The judgment of the district court is AFFIRMED.